DETAILED ACTION
The instant application having Application No. 16/823,060 filed on 03/18/2020 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 07/30/2019 (Korea 10-2019-0092229) and 04/30/2019 (Korea 10-2019-0050936).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted on 03/18/2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statements dated 03/18/2020, 12/01/2020, 01/05/2021, 06/29/2021, 07/02/2021, 07/09/2021, 01/12/2022, 02/02/2022 and 02/22/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Election/Restrictions
Applicant's election with traverse of group I claims 1-17 and 22-24 in the reply filed on 06/06/2022 is acknowledged.  The Restriction Requirement is hereby withdrawn because, in light of the rejection of claim 1, the search for claims 11, 18 and 26 were substantially related. All claims are thus considered on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 22 is rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Watanabe et al. USPGPub 2006/0109565 A1 (hereafter Watanabe).
Regarding claim 22, Watanabe teaches (Fig. 10) “A camera module (paragraph [0073]: “a lens drive apparatus for an ultraminiature camera”) comprising:
a housing (bobbin 50, which is a housing in that the front lens group 51 and a rear lens group 52 are mounted inside thereof, see Fig. 10 and paragraph [0096]);
a first movable lens module (front lens support body 53 and front lens group 51) disposed in an internal space of the housing (see Fig. 10 and paragraph [0096]) and configured to be movable in an optical axis direction (paragraph [0096]: “a front lens group 51 … mounted … so as to be capable of movement in the axial direction via a front lens support body 53”), the first movable lens module comprising at least one lens (front lens group 51, depicted in Fig. 10 as having at least one lens);
a second movable lens module (rear lens support body 54 and rear lens group 52) disposed in the internal space of the housing adjacent to the first movable lens module in the optical axis direction (see Fig. 10: 54/52 is inside 50 and adjacent to 53/51 in the optical axis direction) and configured to be movable in the optical axis direction (paragraph [0096]: “a rear lens group 52 … mounted so as to be capable of movement in the axial direction via … a rear lens support body 54”), the second movable lens module comprising at least one lens (rear lens group 52, depicted in Fig. 10 as having at least one lens); and
a stopper (center positioning stopper 57) mounted on an upper surface of the housing (see Fig. 10 and paragraph [0098]: “a center positioning stopper 57 … is arranged at a middle position inside the bobbin 50”) and extending into the internal space of the housing (see how 57 extends into the internal space of 50 in Fig. 10) to prevent the first movable lens module and the second movable lens module from contacting one another (see how 53 and 54 are prevented from contacting one another by stopper 57 in Fig. 10(b) and paragraph [0098]: “the length of the center positioning stopper 57 in the axial direction is made to match the spacing d2 (see FIG. 4) between the rear position B of the front lens group and the front position (2) of the rear lens group.”) as the first movable lens module and the second movable lens module move in the optical axis direction (see small arrows between 56 and 53 and between 56 and 54 depicting the movement along the optical axis direction of 53 and 54 from the position of Fig. 10(a) to Fig. 10(b)).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being obvious over Arai et al. USPGPub 2016/0147037 A1 (hereafter Arai) in view of Im et al. USPGPub 2018/0224665 A1 (in an IDS, hereafter Im).
The applied reference, Im, has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
	Regarding claim 1, Arai teaches (Figs. 2-3) “A camera module (paragraph [0034]: “an interchangeable lens detachably attached to an unshown digital camera”) comprising:
a housing (cylindrical outer frame 1);
a plurality of movable lens modules (lens frame 11 and lens frame 12, see paragraph [0037] 11 and 12 are a first and a second movable members) disposed in an internal space of the housing (all elements are inside outer frame 1, including 11 and 12) and configured to be movable in an optical axis direction (paragraph [0037] “a lens frame 11 (a first movable member) holding the front movable lens group 4 (a first lens group) so that the lens frame is movable in the optical axis O direction, and the support mechanism supports a lens frame 12 (a second movable member) holding the rear movable lens group 6 (a second lens group) so that the lens frame is movable in the optical axis C) direction”), each of the plurality of movable lens modules comprising at least one lens (paragraph [0038]: “the lens frame 11 holding the front movable lens group 4 and the lens frame 12 holding the rear movable lens group 6”); and
a stopper (paragraph [0038]: “stopper”) configured to prevent contact between at least two of the plurality of movable lens modules (paragraph [0038]: “A movable range of each of the lens frames 11 and 12 is limited to a range in which both the lens frames do not come in contact with each other, by an unshown stopper”),”
However, Arai is silent regarding “wherein the stopper comprises:
a frame mounted on the housing;
an extension portion extending from the frame into the internal space of the housing to face a side of one movable lens module of the plurality of movable lens modules in the optical axis direction; and
a damping member disposed on the extension portion to face the side of the one movable lens module in the optical axis direction.”
Im teaches (Fig. 3B) “A camera module (camera module 1001) comprising:
a housing (housing 1010);
a … lens modules (lens module 1200) disposed in an internal space of the housing (see Fig. 3B and paragraph [0084]) … each of the … lens modules comprising at least one lens (there are 4 lenses depicted in lens module 1200 in Fig. 3B); and
a stopper (protruding walls 1007, opposite sidewalls of 1010, and stoppers 1050)…
wherein the stopper comprises:
a frame (portion of opposite sidewalls of 1010 from which protruding walls 1007 protrude, see Fig. 3B and paragraph [0094]) mounted on the housing (the side walls of housing 1010 are mounted on the other portions of the housing);
an extension portion (protruding walls 1007) extending from the frame into the internal space of the housing (see Fig. 3B and paragraph [0094]: “The protruding walls 1007 protrude from opposite sidewalls of the housing 1010 into the internal space.”) to face a side of one … module of the … modules in the optical axis direction (the left-hand side of 1007 faces the reflecting module 1100 in the optical axis direction); and
a damping member (stopper 1050, which is a damping member in that, paragraph [0097]: “the stoppers 1050 may be formed of an elastic material”) disposed on the extension portion (paragraph [0097]: “stoppers 1050 fitted onto the protruding walls 1007”) to face the side of the one … module in the optical axis direction (the stopper 1050 is on the left-hand side of 1007 and faces the reflecting module 110 in the optical axis direction).”
Im further teaches (paragraph [0097]): “The stoppers 1050 … serve as the stoppers 1050 limiting movement of the rotation holder 1120 when the reflecting module 1100 is driven.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate stoppers like those disclosed in Im as the unshown stopper in Arai, firstly because Arai does not disclose a certain type of stopper and therefor an ordinary skilled artisan could easily choose the stopper of Im to serve as the stoppers in Arai, and secondly because Im teaches that their stoppers serve to limit movement when a driven module is driven (Im paragraph [0097]).
Note that the limitations “to face a side of one movable lens module of the plurality of movable lens modules” and “to face the side of the one movable lens module” are considered to be met in combination, because Arai already teaches that the stopper is between the movable lens modules of the plurality of movable lens modules, and Im teaches stoppers 1050 fitted onto the protruding walls 1007 that faces a camera module, thus taken in combination Arai and Im teach “to face a side of one movable lens module of the plurality of movable lens modules” and “to face the side of the one movable lens module”.
Regarding claim 10, the Arai-Im combination teaches “The camera module of claim 1,” and Arai further teaches “further comprising a fixed lens module (fixed lens groups 2) disposed at a fixed position (paragraph [0035]: “fixed lens groups 2 disposed away from each other along the optical axis O are fixed.”) in the internal space of the housing (paragraph [0035]: “In the outer frame 1, fixed lens groups 2 disposed”), the fixed lens module comprising at least one lens (see Fig. 2, there are 4 lens groups denoted as fixed lens groups 2, with what appears to be a total of 9 lenses or thereabouts).”

Allowable Subject Matter
Claims 2-9, 11-17, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21 and 26-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “the second lens module comprises a space portion formed by removing a portion of the second lens module facing the first lens module in the optical axis direction, and
the extension portion and the damping member extend into the space portion of the second lens module to face the side of the first movable lens module in the optical axis direction.”
Claims 3-5 depend from claim 2 and are allowable for at least the reason stated above.  
Regarding claim 6, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the housing comprises an insertion groove formed in an upper surface of a side wall of the housing, and
the first frame is inserted into the insertion groove.”
Regarding claim 7, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the housing comprises an insertion groove formed in an inner surface of a side wall of the housing; and
the extension portion is inserted into the insertion groove.”
Regarding claim 8, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the stopper further comprises a side wall mounting portion extending from the frame along an outer surface of a side wall of the housing.”
Claim 9 depends from claim 8 and is allowable for at least the reason stated above.
Regarding claim 11, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising three ball bearings disposed between a bottom surface of the housing and a lower surface of the fixed lens module.” In particular, although ball bearings in corresponding grooves are known (see Lee et al. USPGPub 20190004328) within camera modules, the prior art does not teach them being between a fixed lens module and the housing.
Claims 12-17 depend from claim 11 and are allowable for at least the reason stated above.
Regarding claim 23, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole:  “a first extension portion extending from the frame into the internal space of the housing to face a surface of the first movable lens module;
a first damping member disposed on the first extension portion to face the surface of the first movable lens module and contact the surface of the first movable lens module as the first movable lens module moves in one direction in the optical axis direction;
a second extension portion extending from the frame into the internal space of the housing to face a surface of the second movable lens module; and
a second damping member disposed on the second extension portion to face the surface of the second movable lens module and contact the surface of the second movable lens module as the second movable lens module moves in another direction in the optical axis direction opposite to the one direction.” In particular, the combination of Arai and Im fails to teach two extension portions with damping members thereon, one to contact the surface of the first movable lens module, and the second to contact the surface of the second movable lens module. Furthermore Watanabe fails to teach two extension portions with damping members thereon, instead teaching one center positioning stopper. 
Regarding claim 24, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “a first frame mounted on the upper surface of the housing;
a first extension portion extending from the first frame into the internal space of the housing to face a surface of the first movable lens module;
a first damping member disposed on the first extension portion to face the surface of the first movable lens module and contact the surface of the first movable lens module as the first movable lens module moves in one direction in the optical axis direction;
a second frame mounted on the upper surface of the housing;
a second extension portion extending from the second frame into the internal space of the housing to face a surface of the second movable lens module; and
a second damping member disposed on the second extension portion to face the surface of the second movable lens module and contact the surface of the second movable lens module as the second movable lens module moves in another direction in the optical axis direction opposite to the one direction”. 
In particular, the combination of Arai and Im fails to teach two frames with two extension portions with damping members thereon, one to contact the surface of the first movable lens module, and the second to contact the surface of the second movable lens module. Furthermore Watanabe fails to teach two frames with two extension portions with damping members thereon, instead teaching one center positioning stopper.
Regarding claim 25, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “further comprising a fixed lens module disposed at a fixed position in the internal space of the housing … wherein a lower surface of the fixed lens module comprises three grooves, a bottom surface of the housing comprises three grooves opposing the three grooves in the lower surface of the fixed lens module, the camera module further comprises three ball bearings partially inserted into the three grooves in the lower surface of the fixed lens module and the three grooves in the bottom surface of the housing to support the fixed lens module in the housing”. In particular, although ball bearings in corresponding grooves are known (see Lee et al. USPGPub 20190004328) within camera modules, the prior art does not teach them being between a fixed lens module and the housing.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 18, the closest prior art is considered to be Lee et al. USPGPub 20190004328 (listed in an IDS). The prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “a fixed lens module disposed at a fixed position in an internal space of the housing; and
three ball bearings disposed between a lower surface of the fixed lens module and a bottom surface of the housing.” In particular, although ball bearings in corresponding grooves are known within camera modules, the prior art does not teach them being between a fixed lens module and the housing.
Claims 19-21 depend from claim 18 and are allowed for at least the reason stated above.
Regarding claim 26, the closest prior art is considered to be Lee et al. USPGPub 20190004328 (listed in an IDS). The prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “a fixed lens module disposed at a fixed position in an internal space of the housing … wherein a lower surface of the fixed lens module comprises three grooves, a bottom surface of the housing comprises three grooves opposing the three grooves in the lower surface of the fixed lens module, the camera module further comprises three ball bearings partially inserted into the three grooves in the lower surface of the fixed lens module and the three grooves in the bottom surface of the housing to support the fixed lens module in the housing.” In particular, although ball bearings in corresponding grooves are known within camera modules, the prior art does not teach them being between a fixed lens module and the housing.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tomita USPGPub 2016/0269617 A1 “Lens Barrel, Camera System, and Imaging Device” Figs. 2 and 19, paragraphs [0078] and [0239].
Tsuzuki USPGPub 2010/0033837 A1 “Optical Apparatus” Figs. 1-3 and paragraphs [0053]-[0054].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872